Citation Nr: 0907078	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1954 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a video conference hearing 
from the RO in Little Rock, Arkansas.  This case was remanded 
by the Board in August 2007.


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the Veteran's 
bilateral hearing loss is causally related to his active duty 
service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for Veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic diseases of the nervous system are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's 
Under Secretary for Health held in an October 4, 1995, 
memorandum opinion that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and therefore a presumptive disability.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the Veteran's service treatment 
records are limited in information.  They were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center.  Due to the missing service treatment records, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Veteran's personnel file, however, does 
contain the report of an April 1957 service exit examination.  
Unfortunately, the exit examination did not provide 
audiological findings; the result of a whispered voice test 
was reported to be 15/15.   

The Veteran began receiving medical treatment at the VA in 
July 2004.  In August 2004 he received an audiology consult 
and subsequently was fitted for hearing aids.  At that time, 
the Veteran reported his belief that the hearing loss related 
to his service duties.  

The Veteran was afforded a VA examination in October 2008.  
At that time, the Veteran reported exposure to loud noise 
while in service from artillery without hearing protection.  
He reported the use of hearing protection during post-service 
employment.  The examiner found that Veteran's right ear pure 
tone thresholds are 30, 35, 50, 65, and 85 at the frequencies 
500, 1000, 2000, 3000, and 4000 respectively.  The Veteran's 
left ear pure tone thresholds are 35, 50, 60, 70, and 90 at 
the frequencies 500, 1000, 2000, 3000, and 4000 respectively.  
His speech recognition scores are 96 percent in the right ear 
and 96 percent in the left ear.  The examiner commented that 
the 15/15 whispered voice test noted during service was 
neither frequency nor ear specific and could not be used to 
rule out hearing loss.  The VA examiner stated that is not 
possible to determine if the Veteran's hearing loss is 
related to his military noise exposure or his 
occupational/recreational noise exposure post-service.

The Veteran's current hearing loss meets the criteria for a 
hearing loss disability under 38 C.F.R. § 3.385.  The Board 
acknowledges that the Veteran was exposed to noise while in 
the service.  The determinative question in this case is 
whether there is competent evidence of a nexus to connect the 
inservice noise exposure with the current hearing loss.

The evidence of record which argues against the Veteran's 
claim includes the lack of any supporting documentation of 
hearing loss during service and the lack of any evidence of 
treatment for hearing loss for a considerable number of years 
after service.  Additionally, the October 2008 VA examiner 
stated that it was not possible to determine the cause of the 
Veteran's hearing loss.  

The evidence of record in favor of the Veteran's claim 
includes several supporting lay witness statements attesting 
to his problems with hearing for many years after his return 
from service.  The Board also notes that available service 
records appear to verify the Veteran's military occupation 
with field artillery.  Additionally, the Veteran's sworn 
testimony has been considered and the undersigned finds no 
reason to doubt the Veteran's credibility.  His statements 
and testimony are not inconsistent with any other evidence of 
record.  The Board also observes that the 2008 VA examiner 
made an express comment to the effect that the 15/15 
whispered voice test during service could not be used to rule 
out hearing loss at that time.    

The evidence in this case is certainly not compelling with 
regard to a finding of a nexus or link between the hearing 
loss and service.  However, after considering and weighing 
the evidence discussed above, the Board believes the only 
reasonable conclusion to be drawn is that the evidence is in 
relative equipoise.  As such, all doubt is to be resolved in 
the Veteran's favor.  38 U.S.C.A. § 5107(b).  Service 
connection for hearing loss is granted. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard 
to questions of the disability rating and effective date to 
be assigned, the Board notes that notice of the factors 
involved in such determinations was in fact furnished to the 
Veteran by letter in March 2006.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for bilateral hearing loss is warranted.  
The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


